Citation Nr: 1547835	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent before February 10, 2010, and 30 percent thereafter for a sinusitis disability.

2.  Entitlement to service connection for residuals of a staph infection.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  An August 2010 rating decision increased the evaluation of the Veteran's sinusitis to 10 percent and denied the Veteran's claims for service connection for migraine headaches and staph infection.  The Board notes that a March 2015 rating decision increased the rating for sinusitis to 30 percent, effective February 10, 2010.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  An April 2015 rating decision denied the Veteran's claim of entitlement to service connection for depression.  

The Veteran participated in a videoconference hearing before the undersigned in June 2015, and a transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

During the Veteran's June 2015 hearing before the undersigned, the Veteran indicated that she receives disability benefits from the Social Security Administration (SSA), and that the SSA could have records relevant to the Veteran's claims.  A full copy of the Veteran's SSA records has not been associated with the Veteran's record.  When VA receives notice that the Veteran receives disability benefits from the SSA, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran has not been provided with an examination addressing the severity of her sinus disability, and the medical evidence of record suggests that the Veteran's disability may be worsening.  Accordingly, an examination should be obtained on remand that fully addresses the current severity of the Veteran's disability.

Clarification is also required regarding the Veteran's claims of entitlement to service connection for migraine headaches and residuals of a staph infection.  The record certainly shows that the Veteran has complained of headaches during the period on appeal, and the record similarly shows that the Veteran has taken courses of antibiotics in treatment of her sinusitis.  The Board notes, however, that the Diagnostic Code applicable to sinusitis includes symptoms such as headache and treatment with antibiotics.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (2015).  Thus, the Board requests that an examiner opine as to whether the Veteran suffers from a migraine headache disability that is distinct from her service-connected sinus disability, and whether the Veteran suffers from staph infection residuals that are distinct from her service-connected sinus disability.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include depression, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in April 2015, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include depression.  In June 2015, the Veteran filed a notice of disagreement as to this denial.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that any psychiatric treatment records of which VA has notice, including VA treatment records, have been associated with the Veteran's VBMS claims folder.

2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

3.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to address the following issues: 

a) Describe the current severity and all manifestations of the Veteran's service-connected sinus disability.

b) Opine as to whether the Veteran suffers from a migraine headache disability that is separate and distinct from her service-connected sinus disability.  Please explain your conclusion.

c) If it is determined that the Veteran suffers from a migraine disability that is separate and distinct from her service-connected sinus disability, then address the following issues:

1) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's migraine headache disability either began during or was otherwise caused by her military service?  Why or why not?

2) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's migraine headache disability was caused or aggravated by her service-connected sinus disability?  Why or why not?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

d) Opine as to whether the Veteran suffers from residuals of a staph infection that are separate and distinct from her service-connected sinus disability.  Please explain your conclusion.

e) If it is determined that the Veteran suffers from a residuals of a staph infection that are separate and distinct from her service-connected sinus disability, then address the following issues:

1) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of a staph infection either began during or was otherwise caused by her military service?  Why or why not?

2) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of a staph infection were caused or aggravated by her service-connected sinus disability?  Why or why not?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

4.  Then, consider the issue of entitlement to service connection for an acquired psychiatric disability, to include depression.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which she must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  Then, readjudicate the claims of entitlement to ratings in excess of 10 percent before February 10, 2010, and 30 percent thereafter for a sinusitis disability, and entitlement to service connection for residuals of a staph infection and migraine headaches.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


